 



Exhibit 10.1
INVESTMENT ADVISORY AND MANAGEMENT AGREEMENT
BETWEEN
GSC INVESTMENT LLC
AND
GSCP (NJ), L.P.
     Agreement made this 21st day of March 2007, by and between GSC Investment
LLC, a Maryland limited liability company (the “Company”), and GSCP (NJ), L.P.,
a Delaware limited partnership (the “Investment Adviser”).
     WHEREAS, the Company is a newly organized limited liability company that
expects to merge (the “Merger Transaction”) with and into GSC Investment Corp.,
a Maryland corporation (the “Corporation”) that in turn expects to file an
election to be treated as a business development company under the Investment
Company Act of 1940, as amended (the “Investment Company Act”), and to elect to
be taxable as a regulated investment company (“RIC”) commencing with its taxable
year ending December 31, 2007. Unless the context otherwise requires, references
to the “Company” included herein shall mean both GSC Investment LLC prior to the
closing of the Merger Transaction and GSC Investment Corp. on or after such
closing.
     WHEREAS, the Investment Adviser is an investment adviser that has
registered under the Investment Advisers Act of 1940, as amended (the “Advisers
Act”), and, with certain of its affiliates, does business as GSC Group; and
     WHEREAS, the Company desires to retain the Investment Adviser to furnish
investment advisory services to the Company on the terms and conditions
hereinafter set forth, and the Investment Adviser wishes to be retained to
provide such services.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the parties hereby agree as follows:
     1. Duties of the Investment Adviser.
     (a) The Company hereby employs the Investment Adviser to act as the
investment adviser to the Company and to manage the investment and reinvestment
of the assets of the Company, subject to the supervision of the board of
directors of the Company (the “Board”), for the period and upon the terms herein
set forth,
     (i) in accordance with the investment objectives, policies and restrictions
that are determined by the Board from time to time and disclosed to the
Investment Adviser, which objectives, policies and restrictions shall initially
be those set forth

 



--------------------------------------------------------------------------------



 



in the Company’s preliminary Prospectus dated March 8, 2007, as may be amended,
supplemented or modified by the final Prospectus, relating to its initial public
offering of its common stock,
     (ii) in accordance with the Investment Company Act,
     (iii) during the term of this Agreement in accordance with all other
applicable federal and state laws, rules and regulations, and the Company’s
operating agreement, or charter and by-laws, as applicable, and
     (iv) following the Merger Transaction, in accordance with the RIC rules
(within the meaning of Section 851(a) of the Internal Revenue Code of 1986, as
amended).
     Without limiting the generality of the foregoing, the Investment Adviser
shall, during the term and subject to the provisions of this Agreement,
     (i) determine the composition of the portfolio of the Company, the nature
and timing of the changes therein and the manner of implementing such changes;
     (ii) identify, evaluate and negotiate the structure of the investments made
by the Company;
     (iii) close and monitor the Company’s investments;
     (iv) determine the securities and other assets that the Company will
purchase, retain, or sell;
     (v) perform due diligence on prospective portfolio companies;
     (vi) provide the Company with such other investment advisory, research and
related services as the Company may, from time to time, reasonably require for
the investment of its funds; and
     (vii) notify the Company of any admission or removal of a general partner
of the Investment Adviser within a reasonable amount of time after such
admission or removal.
     The Investment Adviser shall have the power and authority on behalf of the
Company to effectuate investment decisions for the Company, including the
execution and delivery of all documents relating to the Company’s investments

2



--------------------------------------------------------------------------------



 



and the placing of orders for other purchase or sale transactions on behalf of
the Company. In the event that the Company determines to incur debt financing,
the Investment Adviser will arrange for such financing on the Company’s behalf,
subject to the oversight and approval of the Board. If it is necessary for the
Investment Adviser to make investments on behalf of the Company through a
special purpose vehicle, the Investment Adviser shall have authority to create
or arrange for the creation of such special purpose vehicle and to make such
investments through such special purpose vehicle in accordance with the
Investment Company Act.
     (b) The Investment Adviser hereby accepts such engagement and agrees during
the term hereof to render the services described herein for the compensation
provided herein.
     (c) Subject to the requirements of the Investment Company Act, the
Investment Adviser is hereby authorized to enter into one or more sub-advisory
agreements with other investment advisers (each, a “Sub-Adviser”) pursuant to
which the Investment Adviser may obtain the services of the Sub-Adviser(s) to
assist the Investment Adviser in providing the investment advisory services
required to be provided by the Investment Adviser under Section 1(a) of this
Agreement. Specifically, the Investment Adviser may retain a Sub-Adviser to
recommend specific securities or other investments based upon the Company’s
investment objectives and policies, and work, along with the Investment Adviser,
in structuring, negotiating, arranging or effecting the acquisition or
disposition of such investments and monitoring investments on behalf of the
Company, subject to the oversight of the Investment Adviser and the Company. The
Investment Adviser, and not the Company, shall be responsible for any
compensation payable to any Sub-Adviser. Any sub-advisory agreement entered into
by the Investment Adviser shall be in accordance with the requirements of the
Investment Company Act and other applicable federal and state law. Nothing in
this subsection (c) will obligate the Investment Adviser to pay any expenses
that are the expenses of the Company under Section 2.
     (d) The Investment Adviser and any Sub-Adviser shall for all purposes
herein provided each be deemed to be an independent contractor and, except as
expressly provided or authorized herein, shall have no authority to act for or
represent the Company in any way or otherwise be deemed an agent of the Company.
     (e) The Investment Adviser shall keep and preserve for the period required
by the Investment Company Act any books and records relevant to the provision of
its investment advisory services to the Company and shall specifically maintain
all books and records with

3



--------------------------------------------------------------------------------



 



respect to the Company’s portfolio transactions and shall render to the Board
such periodic and special reports as the Board may reasonably request. The
Investment Adviser agrees that all records that it maintains for the Company are
the property of the Company and will surrender promptly to the Company any such
records upon the Company’s request, provided that the Investment Adviser may
retain a copy of such records.
     2. Company’s Responsibilities and Expenses Payable by the Company. All
investment professionals of the Investment Adviser and its staff, when and to
the extent engaged in providing investment advisory services required to be
provided by the Investment Adviser under Section 1(a), and the compensation and
routine overhead expenses of such personnel allocable to such services, will be
provided and paid for by the Investment Adviser and not by the Company. The
Company will bear all costs and expenses of its operations and transactions,
including those relating to:

  •   the Company’s organization;     •   calculating the Company’s net asset
value (including the cost and expenses of any independent valuation firm);     •
  expenses incurred by the Investment Adviser payable to third parties,
including agents, consultants or other advisors, in monitoring financial and
legal affairs for the Company and in monitoring the Company’s investments and
performing due diligence on its prospective portfolio companies;     •  
interest payable on debt, if any, incurred to finance the Company’s investments;
    •   offerings of the Company’s common shares and other securities;     •  
investment advisory and management fees;     •   fees payable to third parties,
including agents, consultants or other advisors, relating to, or associated
with, evaluating and making investments;     •   transfer agent and custodial
fees;     •   federal and state registration fees;     •   all costs of
registration and listing the Company’s common shares on any securities exchange;

4



--------------------------------------------------------------------------------



 



  •   federal, state and local taxes;     •   independent directors’ fees and
expenses;     •   costs of preparing and filing reports or other documents
required by governmental bodies (including the Securities and Exchange
Commission (the “SEC”));     •   costs of any reports, proxy statements or other
notices to common shareholders including printing costs;     •   the Company’s
allocable portion of the fidelity bond, directors and officers/errors and
omissions liability insurance, and any other insurance premiums;     •   direct
costs and expenses of administration, including printing, mailing, long distance
telephone, copying, secretarial and other staff, independent auditors and
outside legal costs; and     •   administration fees and all other expenses
incurred by the Company or, if applicable, the Administrator in connection with
administering the Company’s business (including payments under the
administration agreement to be entered into by the Company and the Investment
Adviser (the “Administration Agreement”) based upon the Company’s allocable
portion of the Administrator’s overhead in performing its obligations under the
Administration Agreement, including rent and the allocable portion of the cost
of the Company’s officers and their respective staffs (including travel
expenses)).

     3. Compensation of the Investment Adviser. The Company agrees to pay, and
the Investment Adviser agrees to accept, as compensation for the services
provided by the Investment Adviser hereunder, a base management fee (“Base
Management Fee”) and an incentive fee (“Incentive Fee”) as hereinafter set
forth. The Company shall make any payments due hereunder to the Investment
Adviser or to the Investment Adviser’s designee as the Investment Adviser may
otherwise direct. To the extent permitted by applicable law and provided the
Company is permitted to deduct any accrued but unpaid fees, the Investment
Adviser may elect, or the Company may adopt a deferred compensation plan
pursuant to which the Investment Adviser may elect, to defer all or a portion of
its fees hereunder for a specified period of time.
     (a) The Base Management Fee shall be 1.75% per annum of the Company’s total
assets (other than cash or cash equivalents but including assets purchased with
borrowed funds). For services rendered

5



--------------------------------------------------------------------------------



 



during the period commencing from March 28, 2007 (the “Commencement Date”),
through and including June 30, 2007, the Base Management Fee will be payable on
June 30, 2007. For services rendered after such time, the Base Management Fee
will be payable quarterly in arrears. Until the Company has completed its first
full calendar quarter of operations, the Base Management Fee will be calculated
based on the initial value of the Company’s total assets after giving effect to
the purchase of the portfolio assets (the “Portfolio”) as contemplated by the
Portfolio Acquisition Agreement, dated as of March 23, 2007, by and between the
Company and GSC Partners CDO Fund III, Limited (other than cash or cash
equivalents but including assets purchased with borrowed funds). Subsequently,
the Base Management Fee will be calculated at the end of each calendar quarter
based on the average value of the Company’s total assets (other than cash or
cash equivalents but including assets purchased with borrowed funds) as of the
end of such calendar quarter and the end of the immediate prior calendar
quarter. Base Management Fees for any partial month or quarter will be
appropriately pro rated.
     (b) The Incentive Fee shall consist of two parts, as follows:
     (i) One part will be calculated and payable quarterly in arrears based on
the Pre-Incentive Fee net investment income for the quarter. “Pre-Incentive Fee
net investment income” means interest income, dividend income and any other
income (including any other fees, such as commitment, origination, structuring,
diligence, managerial and consulting fees or other fees that the Company
receives from portfolio companies) accrued by the Company during the calendar
quarter, minus the Company’s operating expenses for the quarter (including the
Base Management Fee, expenses payable under the Administration Agreement, and
any interest expense and dividends paid on any issued and outstanding preferred
stock, but excluding the Incentive Fee).
     Pre-Incentive Fee net investment income includes, in the case of
investments with a deferred interest feature (such as market discount, debt
instruments with payment-in-kind interest, preferred stock with payment-in-kind
dividends and zero coupon securities), accrued income that has not yet been
received in cash. Pre-Incentive Fee net investment income does not include any
realized capital gains, realized capital losses or unrealized capital
appreciation or depreciation.
     Pre-Incentive Fee net investment income, expressed as a rate of return on
the value of the Company’s net assets (defined as total assets less liabilities)
at the

6



--------------------------------------------------------------------------------



 



end of the immediately preceding calendar quarter, will be compared to a “hurdle
rate” of 1.875% per quarter (7.5% annualized). The Company will pay the
Investment Adviser an Incentive Fee with respect to the Company’s pre-Incentive
Fee net investment income in each calendar quarter as follows:
     (A) no Incentive Fee in any calendar quarter in which the Company’s
pre-Incentive Fee net investment income does not exceed the hurdle rate; and
     (B) 20% of the amount of the Company’s pre-Incentive Fee net investment
income, if any, that exceeds 1.875% in any calendar quarter (7.5% annualized).
     These calculations will be appropriately pro rated for any period of less
than three months.
     (ii) The second part of the Incentive Fee (the “Capital Gains Fee”) will be
determined and payable as of the end of each calendar year (or upon termination
of this Agreement as set forth below), commencing with the calendar year ending
on December 31, 2007, and is calculated at the end of each applicable year by
subtracting (1) the sum of the Company’s cumulative aggregate realized capital
losses and cumulative aggregate unrealized capital depreciation from (2) the
Company’s cumulative aggregate realized capital gains, in each case calculated
from the Commencement Date. If such amount is positive at the end of such year,
then the Capital Gains Fee for such year is equal to 20.0% of such amount, less
the cumulative aggregate amount of Capital Gains Fees paid in all prior years.
If such amount is negative, then there is no Capital Gains Fee for such year. If
this Agreement shall terminate as of a date that is not a calendar year end, the
termination date shall be treated as though it were a calendar year end for
purposes of calculating and paying a Capital Gains Fee.
For purposes of this Section 3(b)(ii):
The cumulative aggregate realized capital gains are calculated as the sum of the
differences, if positive, between (a) the net sales price of each investment in
the Company’s portfolio when sold and (b) the accreted or amortized cost basis
of such investment.
The cumulative aggregate realized capital losses are calculated as the sum of
the differences, if negative, between (a) the net sales

7



--------------------------------------------------------------------------------



 



price of each investment in the Company’s portfolio when sold and (b) the
accreted or amortized cost basis of such investment.
The aggregate unrealized capital depreciation is calculated as the sum of the
differences, if negative, between (a) the valuation of each investment in the
Company’s portfolio as of the applicable Capital Gains Fee calculation date and
(b) the accreted or amortized cost basis of such investment.
     (iii) Payment of any Incentive Fee otherwise earned by the Investment
Adviser shall be deferred (“Deferred Incentive Fees”) if, during the most recent
four full calendar quarter period ending on or prior to the date such payment is
to be made, the sum of (a) the Company’s aggregate distributions to its
shareholders and (b) the change in the Company’s net assets (before taking into
account any Incentive Fees payable during that period) is less than 7.5% of the
Company’s net assets at the beginning of such period. These calculations will be
appropriately pro rated for the first three calendar quarters after the date of
this Agreement and adjusted for any share issuances or repurchases during the
relevant period. Such Deferred Incentive Fees shall become payable on the next
date on which such test has been satisfied for the most recent four full
calendar quarters.
     4. Covenants of the Investment Adviser. The Investment Adviser represents
that it is registered as an investment adviser under the Advisers Act and agrees
that its activities will at all times be in compliance in all material respects
with all applicable federal and state laws governing its operations and
investments.
     5. Excess Brokerage Commissions. The Investment Adviser is hereby
authorized, to the fullest extent now or hereafter permitted by law, to cause
the Company to pay a member of a national securities exchange, broker or dealer
an amount of commission for effecting a securities transaction in excess of the
amount of commission another member of such exchange, broker or dealer would
have charged for effecting that transaction, if the Investment Adviser
determines in good faith, taking into account such factors as price (including
the applicable brokerage commission or dealer spread), size of order, difficulty
of execution, and operational facilities of the firm and the firm’s risk and
skill in positioning blocks of securities, that such amount of commission is
reasonable in relation to the value of the brokerage and/or research services
provided by such member, broker or dealer, viewed in terms of either that
particular transaction or its overall responsibilities with respect to the
Company’s portfolio, and constitutes the best net results for the Company.

8



--------------------------------------------------------------------------------



 



     6. Limitations on the Employment of the Investment Adviser. The services of
the Investment Adviser to the Company are not exclusive, and the Investment
Adviser may engage in any other business or render similar or different services
to others including, without limitation, the direct or indirect sponsorship or
management of other investment based accounts or commingled pools of capital,
however structured, having investment objectives similar to those of the
Company, and nothing in this Agreement shall limit or restrict the right of any
member, manager, partner, officer or employee of the Investment Adviser to
engage in any other business or to devote his or her time and attention in part
to any other business, whether of a similar or dissimilar nature, or to receive
any fees or compensation in connection therewith (including fees for serving as
a director of, or providing consulting services to, one or more of the Company’s
portfolio companies, subject to applicable law). So long as this Agreement or
any extension, renewal or amendment remains in effect, the Investment Adviser
shall be the only investment adviser for the Company, subject to the Investment
Adviser’s right to enter into sub-advisory agreements. The Investment Adviser
assumes no responsibility under this Agreement other than to render the services
called for hereunder. It is understood that directors, officers, employees or
shareholders of the Company are or may become interested in the Investment
Adviser and its affiliates, as directors, officers, employees, partners,
stockholders, members, managers or otherwise, and that the Investment Adviser
and directors, officers, employees, partners, stockholders, members and managers
of the Investment Adviser and its affiliates are or may become similarly
interested in the Company as shareholders or otherwise.
     7. Responsibility of Dual Directors, Officers and/or Employees. If any
person who is a member, manager, partner, officer or employee of the Investment
Adviser or the Administrator is or becomes a director, officer and/or employee
of the Company and acts as such in any business of the Company, then such
member, manager, partner, officer and/or employee of the Investment Adviser or
the Administrator shall be deemed to be acting in such capacity solely for the
Company, and not as a member, manager, partner, officer or employee of the
Investment Adviser or the Administrator or under the control or direction of the
Investment Adviser or the Administrator, even if paid by the Investment Adviser
or the Administrator.
     8. Limitation of Liability of the Investment Adviser; Indemnification. The
Investment Adviser, its partners and their respective officers, managers,
partners, agents, employees, controlling persons, members and any other person
affiliated with any of them (collectively, the “Indemnified Parties”), shall not
be liable to the Company for any action taken or omitted to be taken by the
Investment Adviser in connection with the performance of any of its duties or
obligations under this Agreement or otherwise as an investment adviser of the
Company, except to the extent specified in Section 36(b) of the Investment
Company Act concerning loss resulting from a breach of fiduciary duty (as the

9



--------------------------------------------------------------------------------



 



same is finally determined by judicial proceedings) with respect to the receipt
of compensation for services and except to the extent such action or omission
constitutes gross negligence, willful misfeasance, bad faith or reckless
disregard of its duties and obligations under this Agreement. The Company shall
indemnify, defend and protect the Indemnified Parties (each of whom shall be
deemed a third party beneficiary hereof) and hold them harmless from and against
all damages, liabilities, costs and expenses (including reasonable attorneys’
fees and amounts reasonably paid in settlement) incurred by the Indemnified
Parties in or by reason of any pending, threatened or completed action, suit,
investigation or other proceeding (including an action or suit by or in the
right of the Company or its security holders) arising out of or otherwise based
upon the performance of any of the Investment Adviser’s duties or obligations
under this Agreement or otherwise as an investment adviser of the Company.
Notwithstanding the foregoing provisions of this Section 8 to the contrary,
nothing contained herein shall protect or be deemed to protect the Indemnified
Parties against, or entitle or be deemed to entitle the Indemnified Parties to
indemnification in respect of, any liability to the Company or its security
holders to which the Indemnified Parties would otherwise be subject by reason of
willful misfeasance, bad faith or gross negligence in the performance of any
Indemnified Party’s duties or by reason of the reckless disregard of the
Investment Adviser’s duties and obligations under this Agreement (as the same
shall be determined in accordance with the Investment Company Act and any
interpretations or guidance by the SEC or its staff thereunder). For the
avoidance of doubt, none of the Indemnified Parties will be liable for trade
errors, such as errors in the investment decision-making process (e.g., a
transaction was effected in violation of the Company’s investment guidelines) or
in the trade process (e.g., a buy order was entered instead of a sell order, or
the wrong security was purchased or sold, or a security was purchased or sold in
an amount or at a price other than the correct amount or price), other than
those trade errors resulting from an Indemnified Party’s gross negligence,
willful misfeasance, bad faith or reckless disregard of its duties and
obligations under this Agreement.
     9. Effectiveness, Duration and Termination of Agreement.
     (a) This Agreement shall become effective as of the first date above
written. This Agreement shall remain in effect for two years after such date,
and thereafter shall continue automatically for successive annual periods,
provided that such continuance is specifically approved at least annually by
     (i) the vote of the Board, or by the vote of shareholders holding a
majority of the outstanding voting securities of the Company, and

10



--------------------------------------------------------------------------------



 



     (ii) the vote of a majority of the Company’s Directors who are not parties
to this Agreement or “interested persons” (as such term is defined in Section
2(a)(19) of the Investment Company Act) of any party to this Agreement, in
accordance with the requirements of the Investment Company Act.
     (b) This Agreement may be terminated at any time, without the payment of
any penalty, upon 60 days’ written notice, by the vote of shareholders holding a
majority of the outstanding voting securities of the Company, or by the vote of
the Company’s Directors or by the Investment Adviser.
     (c) This Agreement will automatically terminate in the event of its
“assignment” (as such term is defined for purposes of Section 15(a)(4) of the
Investment Company Act); provided that the parties hereto acknowledge and agree
that this Agreement will not terminate when, in connection with the closing of
the Merger Transaction, the Corporation automatically becomes a party to this
Agreement and assumes the obligations of the Company hereunder.
     (d) The provisions of Section 8 of this Agreement shall remain in full
force and effect, and the Investment Adviser and the other Indemnified Parties
shall remain entitled to the benefits thereof, notwithstanding any termination
of this Agreement. Further, notwithstanding the termination or expiration of
this Agreement as aforesaid, the Investment Adviser shall be entitled to any
amounts owed under Section 3 through the date of termination or expiration.
     10. Assignment. The rights and obligations of the Investment Adviser under
this Agreement shall not be assigned by the Investment Adviser without (i) the
prior written consent of the Company and (ii) the prior written consent of the
majority of the outstanding voting securities of the Company; provided, however,
that the Investment Adviser may assign its obligations under this Agreement to
an affiliate of the Investment Adviser without obtaining the consents specified
in the preceding clauses (i) and (ii), so long as such assignment does not
constitute an “assignment” under the Investment Company Act or the Advisers Act.
Upon any such assignment, the assignee shall execute and deliver to the Company
a counterpart of this Agreement naming such assignee as Investment Adviser. Upon
the execution and delivery of such a counterpart by the assignee, the Investment
Adviser shall be released from further obligation pursuant to this Agreement,
except with respect to its obligations arising under this Agreement prior to
surviving such a termination. The Investment Adviser acknowledges and agrees
that upon the closing of the Merger Transaction, the Corporation shall
automatically become a party to this Agreement and assume the rights and
obligations of the Company hereunder.

11



--------------------------------------------------------------------------------



 



     11. Amendments of this Agreement. This Agreement may not be amended or
modified except by an instrument in writing signed by all parties hereto, but
the consent of the Company must be obtained in conformity with the requirements
of the Investment Company Act.
     12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, including without limitation
Sections 5-1401 and 5-1402 of the New York General Obligations Law and New York
Civil Practice Laws and Rules 327(b), and the applicable provisions of the
Investment Company Act, if any. To the extent that the applicable laws of the
State of New York, or any of the provisions herein, conflict with the applicable
provisions of the Investment Company Act, if any, the latter shall control. The
parties unconditionally and irrevocably consent to the exclusive jurisdiction of
the courts located in the State of New York and waive any objection with respect
thereto, for the purpose of any action, suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.
     13. No Waiver. The failure of either party to enforce at any time for any
period the provisions of or any rights deriving from this Agreement shall not be
construed to be a waiver of such provisions or rights or the right of such party
thereafter to enforce such provisions, and no waiver shall be binding unless
executed in writing by all parties hereto.
     14. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.
     15. Headings. The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.
     16. Counterparts. This Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original
instrument and all of which taken together shall constitute one and the same
agreement.
     17. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by overnight courier service (with signature required), by facsimile, or
by registered or certified mail (postage prepaid, return receipt requested) to
the

12



--------------------------------------------------------------------------------



 



respective parties at their respective principal executive office addresses, c/o
Chief Financial Officer.
     18. Entire Agreement. This Agreement constitutes the entire agreement of
the parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, between the parties with
respect to such subject matter.
     19. Certain Matters of Construction.
     (a) The words “hereof”, “herein”, “hereunder” and words of similar import
shall refer to this Agreement as a whole and not to any particular Section or
provision of this Agreement, and reference to a particular Section of this
Agreement shall include all subsections thereof.
     (b) Definitions shall be equally applicable to both the singular and plural
forms of the terms defined, and references to the masculine, feminine or neuter
gender shall include each other gender.
     (c) The word “including” shall mean including without limitation.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed on the date above written.

            GSC INVESTMENT LLC
      By:   /s/ Thomas V. Inglesby         Name:   Thomas V. Inglesby       
Title:   Chief Executive Officer        GSCP (NJ), L.P.
      By:   GSCP (NJ), Inc.,         its General Partner            By:   /s/
David L. Goret         Name:   David L. Goret        Title:   Senior Managing
Director
and Secretary     

14